11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                          JUDGMENT

In the interest of S.H., a child,              * From the 318th District
                                                 Court of Midland County,
                                                 Trial Court No. FM 54,743.

No. 11-13-00251-CV                             * February 14, 2014

                                               * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.